Citation Nr: 1638221	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION


The Veteran served on active duty from June 1978 to June 1987. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Board denied service connection for a left wrist disability and remanded the issue of an initial compensable rating for bilateral hearing loss.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated and remanded the claim for service connection for a left wrist disability.  

The issue of an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No left wrist disability began during service or is related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed wrist disability in October 2009.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that, in its April 2016 Memorandum Decision, "[t]he Court determine[d] that the Board provided an inadequate statement of reasons or bases for not returning the October 2009 VA [wrist] examination for clarification."  This issue raised by the Court is addressed below.

In its January 2015 decision, the Board determined that the preponderance of the evidence was against a finding that a left wrist disability was related to service, including to an in-service April 1979 left wrist injury.  To the extent that the Veteran asserted that he had had recurrent left wrist symptoms since his injury in service, the Board found the Veteran not to be credible, and provided an extensive discussion of why.  Also, the Board relied, in part, on an October 2009 VA examiner's opinion that indicated that the Veteran's current left wrist strain was unrelated to his service/injury therein, and explained why it found this opinion to be probative.  In doing so, the Board noted that "[t]he examiner noted the history of the left wrist disability and explained the rationale for the opinion, that it was acute, citing to the absence of left wrist complaints in service after April 1979."  

In its April 2016 memorandum decision, the Court determined "that the Board provided an inadequate statement of reasons or bases for not returning the October 2009 VA examination for clarification," as "[i]t is unclear how the examiner could adequately consider both the [Veteran's] prior medical history and current disability without taking x-rays of the [Veteran's] wrist."  The Court explained its determinations as follows:

The [Veteran] sought medical attention in service after reporting that he fell on his wrist.  [].  Although he was x-rayed immediately following the incident and those results came back normal, no further testing was done, despite the fact the [Veteran] continued to complain of left wrist pain.  [].  According to the Merck Manual, a fracture of the scaphoid bone is caused "usually during a fall on the outstretched hand."  See THE MERCK MANUAL OF DIAGNOSES AND THERAPIES 3210-11 (Mark H. Beers et al. eds., 19th ed. 2011).  The manual continues that "[t]he initial plain x-ray is often normal."  Id. at 3210.  If a fracture is suspected, a follow up x-ray should be taken in "1 to2 [weeks]" after the injury, and rarely is "this subsequent x-ray [] falsely normal."  Id. at 3210-11.  The [Veteran] still complained of pain a week after falling on his outstreched [sic] hand, but no followup testing on the wrist has ever been done.  [].  It is therefore unclear why the examiner was not required at the very least to take an x-ray to rule out evidence of an old wrist fracture.  Remand is required for the Board to provide an adequate statement of reasons or bases for relying on this examination, or merely return the examination for clarification.

An April 2011 VA left wrist X-ray examination report is of record.  On X-ray, two views of the left wrist demonstrated no fracture, subluxation or dislocation.  The soft tissues were unremarkable.  Pronator teres fat pad was intact.  The impression was "No fracture of the left wrist."  

In light of these negative X-ray findings, the Board does not see what purpose obtaining a clarification opinion with respect to the October 2009 examination report would serve.  Any error by the Board in relying on such examination report without X-rays to rule out evidence of an old wrist fracture was not prejudicial in light of the April 2011 VA left wrist X-ray report of record.  

As the preponderance of the evidence weighs against a finding that a left wrist disability began during service or is related to service in any other way, service connection for a left wrist disability must be denied.   See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left wrist disability is denied.  


REMAND

In accordance with the Board's January 2015 remand instructions, a VA examination was provided in April 2015 to determine the current severity of the Veteran's bilateral hearing loss.  On that examination, word discrimination scores using the Maryland CNC test were noted not to be available.  The examining audiologist remarked that, despite repeated attempts and reinstruction, the reduced speech recognition scores obtained on examination were inconsistent with observed communication abilities, pure-tone thresholds obtained, and the significantly better scores obtained on prior VA audiograms, and that, therefore, such speech recognition scores were unreliable and unsuitable for rating purposes and were not being reported, and only pure-tone results should be used to evaluate the Veteran's hearing loss.  

However, a January 2015 VA audiology note reflects that both speech audiometry and word discrimination testing was performed, although the actual audiogram results are not included in the record.  Such test results might be pertinent to the Veteran's increased rating claim.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the audiological evaluation performed at the time of a January 29, 2015, VA audiological consultation.

2.  Obtain all outstanding pertinent VA medical records dated from March 2015 to the present.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


